ORDER
The petitioner in this case has moved that we reconsider and vacate our decision denying certiorari herein, and that we grant her additional relief in the form of a stay of the proceedings below and an enlargement of time within which to file additional memo-randa. She also asks to argue these motions orally.
We have thoroughly reviewed the petitioner’s contentions herein and we have carefully examined the voluminous supplementary materials which she has filed in support of her motions. After such examination, we can only conclude as we did previously that the doctrine of res adjudica-ta precludes our consideration of the issues raised by petitioner.
Accordingly, the motion for reconsideration and related motions seeking relief from our previous ruling in this matter are denied.